Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 22, 2008                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

  136234                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Stephen J. Markman,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 136234
                                                                    COA: 282915
                                                                    Wayne CC: 03-002381
  BRYANT KEITH WILEY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 4, 2008 order
  of the Court of Appeals is considered. We DIRECT former appellate counsel, Kevin M.
  Landau, to file a supplemental brief addressing the reason(s) for his failure to file the
  defendant’s delayed application for leave to appeal in the Court of Appeals within the
  deadlines set forth in MCR 7.205(F)(4), which led to administrative dismissal of the
  application on jurisdictional grounds. Counsel shall file the supplemental brief within 28
  days of the date of this order.

        The application for leave to appeal remains pending.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 22, 2008                  _________________________________________
           s0915                                                               Clerk